Name: Council Regulation (EEC) No 3913/87 of 21 December 1987 concerning the extension of certain provisions of Regulation (EEC) No 797/85 applicable in the pig production sector
 Type: Regulation
 Subject Matter: means of agricultural production;  economic policy
 Date Published: nan

 29 . 12. 87No L 369/2 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3913/87 of 21 December 1987 concerning the extension of certain provisions of Regulation (EEC) No 797/85 applicable in the pig production sector HAS ADOPTED THIS REGULATION : Article 1 The arrangements concerning the conditions for granting aid for investments in the pig production sector appli ­ cable, under Article 3 (4) of Regulation (EEC) No 797/85, to requests submitted between 1 January 1987 and 31 December 1987, are hereby extended until 31 March 1988 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures ('), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 3 (4) thereof, Having regard to the proposal from the Commission, Whereas the arrangements laid down in Article 3 (4) of Regulation (EEC) No 797/85 for granting aid for invest ­ ments in the pig production sector expire on 31 December 1987 ; whereas the application of these arran ­ gements should be extended until 31 March 1988 with a view to their revision before that date, Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Council The President B. HAARDER (') OJ No L 93, 30 . 3 . 1985, p. 1 . (2) OJ No L 167, 26 . 6 . 1987, p . 1 .